Exhibit 10.2.1

 

FIRST AMENDMENT

 

FIRST AMENDMENT, dated as of July 27, 2017 (this “Amendment”), to the First Lien
Credit Agreement, dated as of June 5, 2015 (as amended, restated, supplemented
or otherwise modified prior to the date hereof, the “Credit Agreement”), among
AT HOME HOLDING III INC., a Delaware corporation (the “Borrower”), AT HOME
HOLDING II INC., a Delaware corporation (“Holdings”), each lender from time to
time party thereto (collectively, the “Lenders” and individually, a “Lender”)
and BANK OF AMERICA, N.A., as administrative agent and as collateral agent (in
such capacities, the “Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Credit Agreement, the Lenders agreed to make certain
loans and other extensions of credit to the Borrower;

 

WHEREAS, the Borrower has requested that certain provisions of the Credit
Agreement be amended as set forth herein and that the requisite Lenders provide
the consent as set forth herein;

 

WHEREAS, the requisite Lenders are willing to agree to such amendments on the
terms set forth herein; and

 

WHEREAS, the Borrower, the requisite Lenders and the Administrative Agent are
willing to agree to this Amendment on the terms set forth herein.

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto hereby agree as follows:

 

SECTION 1.                            Defined Terms; Rules of Construction. 
Capitalized terms used but not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement. The interpretive provisions set
forth in Section 1.02 of the Credit Agreement shall apply herein.

 

SECTION 2.                            Amendments to Credit Agreement.

 

2.1                               References Generally. On and after the First
Amendment Effective Date (as defined herein), each reference in the Credit
Agreement (including references to the Credit Agreement as amended hereby) to
“this Agreement” (and indirect references such as “hereunder”, “hereby”,
“herein”, “hereof” and words of similar import) shall be deemed to be references
to the Credit Agreement as amended hereby.

 

2.2                               Amendments to Section 1.01 (Defined Terms) of
the Credit Agreement.

 

(a)                                 The following defined terms shall be
inserted in Section 1.01 of the Credit Agreement in appropriate alphabetical
order:

 

1

--------------------------------------------------------------------------------


 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Existing Mortgaged Properties” means each real property that is subject to a
Mortgage under this Agreement as in effect immediately prior to the First
Amendment Effective Date.

 

“First Amendment” means the First Amendment, dated as of July 27, 2017, to this
Agreement among the Borrower, the Administrative Agent and the Lenders party
thereto.

 

“First Amendment Effective Date” has the meaning assigned to such term in the
First Amendment, which date is, for the avoidance of doubt, July 27, 2017.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

(b)                                 The definition of “ABL Cap” is hereby
amended by replacing “$215,000,000” therein with “$425,000,000”.

 

(c)                                  The definition of “Defaulting Lender” is
hereby amended by (i) deleting the word “or” immediately before clause
(d)(ii) thereof, (ii) inserting the following after the words “acting in such a
capacity” at the end of clause (d)(ii) thereof: “, or (iii) has become the
subject of a Bail-In Action”.

 

2

--------------------------------------------------------------------------------


 

(d)                                 Clause (a) of the definition of “Excluded
Property” is hereby amended by replacing “$7,500,000” therein with “$12,000,000
(other than the Existing Mortgaged Properties)”.

 

(e)                                  The definition of “Material Real Property”
is hereby amended by replacing “$7,500,000” therein with “$12,000,000”.

 

2.3                               Amendment to Article II (The Commitments and
Credit Extensions) of the Credit Agreement.  Article II of the Credit Agreement
is hereby amended by inserting the following section at the end thereof:

 

“Section 2.14                       MIRE Events. Each of the parties hereto
acknowledges and agrees that, if there are any Mortgaged Properties, any
increase, extension or renewal of any of the Term Commitments or Term Loans
(including the provision of Incremental First Lien Term Commitments, Incremental
First Lien Term Loans or any other incremental credit facilities hereunder, but
excluding any continuation or conversion of borrowings) shall be subject to (and
conditioned upon): (1) with respect to such Mortgaged Properties, to the extent
then required by Flood Laws, the prior delivery of Flood Documents (including,
with respect to any Mortgaged Property for which flood insurance is required
pursuant to Section 6.07(b), Evidence of Flood Insurance), ,and (2) the
Administrative Agent shall have received confirmation from each Lender (to the
extent that such Lender is a “lender” subject to the Flood Laws and required to
conduct flood diligence pursuant to the Flood Laws) that such Lender’s flood
insurance due diligence has been completed with respect to such Mortgaged
Properties (such written confirmation not to be unreasonably withheld,
conditioned or delayed).”

 

2.4                               Amendment to Article V (Representations and
Warranties) of the Credit Agreement.  Article V of the Credit Agreement is
hereby amended by inserting the following section at the end thereof:

 

“Section 5.24                       EEA Financial Institutions.  No Loan Party
is an EEA Financial Institution.

 

Section 5.25                             Non-Employee Benefit Plan Status, Etc.
 The Borrower is not and will not be (1) an employee benefit plan subject to
Title I of ERISA, (2) a plan or account subject to Section 4975 of the Code;
(3) an entity deemed to hold “plan assets” of any such plans or accounts for
purposes of ERISA or the Code; or (4) a “governmental plan” within the meaning
of ERISA.”

 

2.5                               Amendment to Article VI (Affirmative
Covenants) of the Credit Agreement.  Article VI of the Credit Agreement is
hereby further amended by:

 

(a)                                 amending and restating clause (b) of
Section 6.07 in its entirety as follows:

 

“(b)                           With respect to each Mortgaged Property that is
located in an area identified by the Federal Emergency Management Agency (or any
successor agency) as a “special flood hazard area” with respect to which flood
insurance has been made available under Flood Laws, the applicable Loan Party
(A) has obtained and will

 

3

--------------------------------------------------------------------------------


 

maintain, with financially sound and reputable insurance companies (except to
the extent that any insurance company insuring the Mortgaged Property of the
Loan Party ceases to be financially sound and reputable after the Closing Date,
in which case, the Loan Party shall promptly replace such insurance company with
a financially sound and reputable insurance company), such flood insurance in
such reasonable total amount as the Administrative Agent and the Lenders may
from time to time reasonably require, and otherwise sufficient to comply with
all applicable rules and regulations promulgated pursuant to the Flood Laws and
(B) promptly upon request of the Administrative Agent or any Lender, will
deliver to the Administrative Agent or such Lender as applicable, evidence of
such compliance in form and substance reasonably acceptable to the
Administrative Agent and such Lender, including, without limitation, evidence of
annual renewals of such insurance.”

 

(b)                                 adding the following new clause (e) at the
end of Section 6.12:

 

“(e)                            Notwithstanding the foregoing, the
Administrative Agent shall not enter into any Mortgage in respect of any real
property acquired by the Borrower or any other Loan Party after the Closing
Date, and Borrower or such other Loan Party shall not be obligated to deliver
any Mortgage, until the later of (1) the date that occurs 45 days after the
Administrative Agent has delivered to the Lenders (which may be delivered
electronically) the Flood Documents and (2) the Administrative Agent shall have
received written confirmation from each Lender conducting flood insurance due
diligence and flood insurance compliance, that such Lender’s flood insurance due
diligence and flood insurance compliance has been completed (such written
confirmation not to be unreasonably conditioned, withheld or delayed). 
Notwithstanding anything to the contrary contained herein, if any Lender is
unable or fails to complete flood insurance diligence to its reasonable
satisfaction so as to permit the Borrower or any Loan Party to deliver a
Mortgage as required by this Section 6.12, then so long as the Borrower or such
Loan Party otherwise has complied with this Section 6.12, the Borrower or such
Loan Party shall have no obligation hereunder to deliver such Mortgage (and no
Event of Default shall be deemed to arise from the Borrower’s or such Loan
Party’s failure to deliver such Mortgage) unless and until each Lender completes
such flood insurance diligence to its reasonable satisfaction (after which the
Borrower or such Loan Party shall have a period of thirty (30) additional days
following written notification thereof to execute and deliver such Mortgage).”

 

2.6                               Amendment to Article X (Miscellaneous) of the
Credit Agreement.  Article X of the Credit Agreement is hereby further amended
by adding the following new section at the end thereof:

 

“Section 10.22.             Acknowledgement and Consent to Bail-In of EEA
Financial Institutions.  Notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any Lender that is
an EEA Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

4

--------------------------------------------------------------------------------


 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any Lender that is an EEA Financial
Institution; and

 

(b)                                 the effects of any Bail-In Action on any
such liability, including, if applicable:

 

(i) a reduction in full or in part or cancellation of any such liability;

 

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.”

 

2.7                               Amendment to Annex I to Exhibit E-1 (Form of
Assignment and Assumption) of the Credit Agreement.  Annex I to Exhibit E-1 of
the Credit Agreement is hereby further amended by (i) deleting the word “and”
immediately before clause (a)(viii) of Section 1.2. thereof, (ii) inserting the
following after the words “executed by [the][such] Assignee;” at the end of
clause (a)(viii) of Section 1.2. thereof: “, and (ix) [the][such] Assignee is
not and will not be (A) an employee benefit plan subject to Title I of ERISA,
(B) a plan or account subject to Section 4975 of the Code, (C) an entity deemed
to hold “plan assets” of any such plans or accounts for purposes of ERISA or the
Code, or (D) a “governmental plan” within the meaning of ERISA (it being
understood that such representation and warranty set forth in the foregoing
clause (ix) shall be to the Administrative Agent, [the][each] Assignor and the
respective Affiliates of each, and not, for the avoidance of doubt, for the
benefit of the Borrower or any other Loan Party);”.

 

2.8                               Amendment to Annex I to Exhibit E-2 (Form of
Affiliated Lender Assignment and Assumption) of the Credit Agreement.  Annex I
to Exhibit E-2 of the Credit Agreement is hereby further amended by (i) deleting
the word “and” immediately before clause (a)(xii) of Section 1.2. thereof,
(ii) inserting the following after the words “from any of the foregoing];” at
the end of clause (a)(xii) of Section 1.2. thereof: “, and (xiii) [the][such]
Assignee is not and will not be (A) an employee benefit plan subject to Title I
of ERISA, (B) a plan or account subject to Section 4975 of the Code, (C) an
entity deemed to hold “plan assets” of any such plans or accounts for purposes
of ERISA or the Code, or (D) a “governmental plan” within the meaning of ERISA
(it being understood that such representation and warranty set forth in the
foregoing clause (xiii) shall be to the Administrative Agent, [the][each]
Assignor and the respective Affiliates of each, and not, for the avoidance of
doubt, for the benefit of the Borrower or any other Loan Party)];”.

 

5

--------------------------------------------------------------------------------


 

SECTION 3.                            Consent and Authorizations.

 

(a)                                 Each Lender party hereto hereby (i) consents
to the amendment to the ABL/Term Intercreditor Agreement attached hereto as
Annex A (the “ABL/Term Intercreditor Agreement Amendment”) and (ii) authorizes
the Administrative Agent to enter into the ABL/Term Intercreditor Agreement
Amendment.

 

(b)                                 For the avoidance of doubt, each Lender
party hereto hereby authorizes the Administrative Agent to take action
reasonably requested by the Borrower in order to release and terminate the
Mortgage with respect to an Existing Mortgaged Property upon consummation of a
sale-leaseback transaction that is permitted under the Credit Agreement with
respect to such Existing Mortgaged Property with a Person that is not a Loan
Party, in accordance with Section 9.10(a)(ii) of the Credit Agreement.

 

SECTION 4.                            Conditions to Effectiveness.  This
Amendment and the provisions hereof shall become effective on the date (the
“First Amendment Effective Date”) on which:

 

(a)                                 Amendment.  The Administrative Agent shall
have received a counterpart of this Amendment, executed and delivered by a duly
authorized officer of each of (i) the Borrower, (ii) the Administrative Agent
and (iii) the Lenders constituting the Required Lenders under the Credit
Agreement as in effect immediately prior to the First Amendment Effective Date.

 

(b)                                 Payment of Fees, Expenses.  The
Administrative Agent shall have received (i) all fees payable thereto or to any
Lender on or prior to the First Amendment Effective Date, and (ii) all fees and
expenses as required pursuant to Section 5 of this Amendment or otherwise in
connection with this Amendment (including, without limitation, the reasonable
out-of-pocket fees, charges and disbursements of counsel to the Administrative
Agent).

 

(c)                                  Representations and Warranties.  The
representations and warranties set forth in Section 6 of this Amendment shall
be, both immediately before and after giving effect to this Amendment, true and
correct in all material respects (and in all respects if any such representation
or warranty is already qualified by materiality) on and as of the First
Amendment Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects (and in all respects if any such
representation or warranty is already qualified by materiality) as of such
earlier date.

 

(d)                                 No Defaults.  No Default or Event of Default
shall have occurred and be continuing on the First Amendment Effective Date
immediately after giving effect to this Amendment.

 

(e)                                  Acknowledgement and Confirmation.  The
Administrative Agent shall have received an Acknowledgment and Confirmation in
the form of Annex A hereto from a Responsible Officer of each Loan Party.

 

6

--------------------------------------------------------------------------------


 

SECTION 5.                            Payment of Fees and Expenses.

 

(a)         The Borrower agrees to pay or reimburse the Administrative Agent for
all of its reasonable out-of-pocket costs and expenses incurred in connection
with this Amendment, any other documents prepared in connection herewith and the
transactions contemplated hereby, including, without limitation, the reasonable
fees, charges and disbursements of counsel to the Administrative Agent.

 

(b)         The Borrower agrees to pay (or cause to be paid) to the
Administrative Agent, for the account of each Lender that executes and delivers
a signature page to this Amendment (each, a “Consenting Lender”), a consent fee
(the “Consent Fee”) equal to 0.15% of the aggregate outstanding principal amount
of the Term Loans of such Consenting Lender under the Credit Agreement as of the
First Amendment Effective Date.  Such Consent Fee will be in all respects fully
earned, due and payable on, and subject to, the First Amendment Effective Date
and non-refundable and non-creditable thereafter.

 

SECTION 6.                            Representations and Warranties.

 

(a)                                 The Borrower hereby represents and warrants
that (a) each of the representations and warranties of the Borrower and each
other Loan Party contained in Article V or any other Loan Document shall be,
both immediately before and after giving effect to this Amendment, true and
correct in all material respects (and in all respects if any such representation
or warranty is already qualified by materiality) as if made on and as of the
First Amendment Effective Date, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct in all material respects (and in all respects if any such
representation or warranty is already qualified by materiality) as of such
earlier date, (b) both immediately before and after giving effect to this
Amendment, no Default or Event of Default shall have occurred and be continuing,
(c) this Amendment has been duly executed and delivered by the Borrower and
constitutes a legal, valid and binding obligation of the Borrower, enforceable
against the Borrower in accordance with its terms, except as such enforceability
may be limited by (x) bankruptcy, insolvency, reorganization, receivership,
moratorium or other laws affecting creditors’ rights generally and (y) the
application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and (d) it is
not and will not be (i) an employee benefit plan subject to Title I of ERISA,
(ii) a plan or account subject to Section 4975 of the Code, (iii) an entity
deemed to hold “plan assets” of any such plans or accounts for purposes of ERISA
or the Code, or (iv) a “governmental plan” within the meaning of ERISA.

 

(b)                                 Each Lender party hereto as of the First
Amendment Effective Date represents and warrants as of the First Amendment
Effective Date to the Administrative Agent and each Arranger and their
respective Affiliates, and not, for the avoidance of doubt, for the benefit of
the Borrower or any other Loan Party, that such Lender is not and will not be
(1) an employee benefit plan subject to Title I of ERISA, (2) a plan or account
subject to Section 4975 of the Code, (3) an entity deemed to hold “plan assets”
of any such plans or accounts for purposes of ERISA or the Code, or (4) a
“governmental plan” within the meaning of ERISA.

 

SECTION 7.                            GOVERNING LAW; WAIVER OF JURY TRIAL;
CONSENT TO SERVICE OF PROCESS.  THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

7

--------------------------------------------------------------------------------


 

EACH PARTY HERETO HEREBY AGREES THAT THE PROVISIONS OF SECTION 10.15 AND 10.16
OF THE CREDIT AGREEMENT ARE HEREBY INCORPORATED BY REFERENCE HEREIN, MUTATIS
MUTANDIS.

 

SECTION 8.                            Amendments; Execution in Counterparts. 
(a) This Amendment shall not constitute an amendment of any other provision of
the Credit Agreement or any other Loan Document not referred to herein and shall
not be construed as a waiver or consent to any further or future action on the
part of the Borrower that would require a waiver or consent of the Lenders or
the Administrative Agent.  Except as expressly amended hereby, the provisions of
the Credit Agreement and each of the other Loan Documents are and shall remain
in full force and effect and the Borrower agrees, with respect to each Loan
Document to which it is a party, that all of its obligations, liabilities and
indebtedness under such Loan Document, as amended hereby, including guarantees
and grants of security interests, shall remain in full force and effect. This
Amendment and the Acknowledgment and Confirmation shall each constitute a Loan
Document for the purposes of the Credit Agreement and the other Loan Documents. 
This Amendment may not be amended, nor may any provision hereof be waived,
amended or modified except in writing signed by the Borrower, the Administrative
Agent and the Required Lenders pursuant to Section 10.01 of the Credit Agreement
(assuming this Amendment were the Credit Agreement) and such Section 10.01 shall
apply to this Amendment mutatis mutandis on such basis.

 

(b)                                 This Amendment may be executed in one or
more counterparts (and by different parties hereto in different counterparts),
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.  Delivery by telecopier or other
electronic transmission of an executed counterpart of a signature page to this
Amendment shall be effective as delivery of an original executed counterpart of
this Amendment.  The Administrative Agent may also require that any such
documents and signatures delivered by telecopier or other electronic
transmission be confirmed by a manually-signed original thereof; provided, that
the failure to request or deliver the same shall not limit the effectiveness of
any document or signature delivered by telecopier or other electronic
transmission.

 

(c)                                  Each party hereto acknowledges and agrees
that its execution and delivery of a counterpart of a signature page to this
Amendment to the Administrative Agent is irrevocable and binding on such party
and its respective successors and assigns even if such signature page is
submitted prior to the effectiveness of any amendment contained herein.

 

SECTION 9.                            Integration.  This Amendment and the other
Loan Documents constitute the entire contract between and among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.

 

SECTION 10.                     Severability.  To the fullest extent permitted
by law, any provision of this Amendment held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

8

--------------------------------------------------------------------------------


 

SECTION 11.                     Headings.  Section headings used herein are for
convenience of reference only, are not part of this Amendment and shall not
affect the construction of, or be taken into consideration in interpreting, this
Amendment.

 

[Signature Pages Follow]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.

 

 

AT HOME HOLDING III INC.,

 

as the Borrower

 

 

 

 

 

By

/s/ Judd T. Nystrom

 

 

Name:

Judd T. Nystrom

 

 

Title:

Chief Financial Officer

 

[First Amendment to Credit Agreement — Signature Page]

 

--------------------------------------------------------------------------------


 

 

AT HOME HOLDING II INC.,

 

as Holdings

 

 

 

 

 

By

/s/ Judd T. Nystrom

 

 

Name:

Judd T. Nystrom

 

 

Title:

Chief Financial Office

 

[First Amendment to Credit Agreement — Signature Page]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

 

By:

/s/ Reneé Marion

 

 

Name:

Reneé Marion

 

 

Title:

Assistant Vice President

 

[First Amendment to Credit Agreement — Signature Page]

 

--------------------------------------------------------------------------------


 

Annex A

to First Amendment

 

ABL/Term Intercreditor Agreement Amendment

 

[Attached]

 

3

--------------------------------------------------------------------------------


 

FIRST AMENDMENT TO INTERCREDITOR AGREEMENT

 

THIS FIRST AMENDMENT TO INTERCREDITOR AGREEMENT (this “Amendment”) is entered
into this     day of       , 2017, among BANK OF AMERICA, N.A., as
Representative for the Original ABL Secured Parties (in such capacity, together
with any successor administrative agent under the Original ABL Credit Facility,
the “ABL Agent”), and BANK OF AMERICA, N.A., as Representative for the First
Lien Term Credit Agreement Secured Parties (in such capacity, together with any
successor administrative agent under the First Lien Term Credit Agreement, the
“First Lien Term Administrative Agent”).

 

RECITALS

 

A.                                    Pursuant to that certain Credit Agreement,
dated as of October 5, 2011, by, among others, AT HOME HOLDING III INC., a
Delaware corporation (“AHIII”), AT HOME STORES LLC, a Delaware limited liability
company (“AH Stores”, and together with AHIII, collectively, the “Borrowers”),
AT HOME HOLDING II INC., a Delaware corporation (“Holdings”), the other Loan
Parties party thereto from time to time, the lenders party thereto from time to
time, and the ABL Agent (as amended through the date hereof and as further
amended, restated, amended and restated, extended, supplemented or otherwise
modified from time to time, the “ABL Credit Agreement”), the ABL Secured Parties
have agreed to make certain loans and provide other financial accommodations to
or for the benefit of the Borrowers and certain of their affiliates.

 

B.                                    Pursuant to (i) that certain Holdings
Guaranty, dated as of October 5, 2011 (as the same may be amended, restated,
amended and restated, extended, supplemented or otherwise modified from time to
time, the “ABL Holdings Guaranty”) by Holdings in favor of the ABL Secured
Parties, and (ii) that certain Subsidiary Guaranty, dated as of October 5, 2011
(as the same may be amended, restated, amended and restated, extended,
supplemented or otherwise modified from time to time, the “ABL Subsidiary
Guaranty”, and together with the ABL Holdings Guaranty, collectively, the “ABL
Guaranties”), by certain Subsidiaries of Holdings (together with Holdings, the
“ABL Guarantors”) in favor of the ABL Secured Parties, the ABL Guarantors have
guaranteed the payment and performance of the ABL Obligations.

 

C.                                    As a condition to the effectiveness of the
ABL Credit Agreement and to secure the obligations of the Borrowers and the ABL
Guarantors under and in connection with the ABL Credit Facility Documents, the
Loan Parties have granted to the ABL Agent (for the benefit of the ABL Secured
Parties) Liens on the Collateral.

 

D.                                    Pursuant to that certain First Lien Term
Credit Agreement dated as of June 5, 2015 (as amended through the date hereof
and as further amended, restated, amended and restated, extended, supplemented
or otherwise modified from time to time, the “First Lien Term Credit
Agreement”), by and among AHIII, as the Borrower, Holdings, the lenders party
thereto from time to time and the First Lien Term Administrative Agent, the
First Lien Term Credit Agreement Secured Parties agreed to make certain loans to
or for the benefit of AHIII.

 

E.                                     Pursuant to (i) that certain Holdings
Guaranty, dated as of June 5, 2015 (as the same may be amended, restated,
amended and restated, extended, supplemented or otherwise modified

 

4

--------------------------------------------------------------------------------


 

from time to time, the “First Lien Term Holdings Guaranty”) by Holdings in favor
of the First Lien Term Credit Agreement Secured Parties, and (ii) that certain
Subsidiary Guaranty, dated as of June 5, 2015 (as the same may be amended,
restated, amended and restated, extended, supplemented or otherwise modified
from time to time, the “First Lien Term Subsidiary Guaranty”, and together with
the First Lien Term Holdings Guaranty, collectively, the “First Lien Term
Guaranties”), by certain Subsidiaries of Holdings (together with Holdings, the
“First Lien Term Guarantors”) in favor of the First Lien Term Credit Agreement
Secured Parties, the First Lien Term Guarantors have guaranteed the payment and
performance of the First Lien Term Credit Agreement Obligations.

 

F.                                      As a condition to the effectiveness of
the First Lien Term Credit Agreement and to secure the obligations of AHIII and
the other Loan Parties under and in connection with the First Lien Term Credit
Agreement Loan Documents, the Loan Parties have granted to the First Lien Term
Administrative Agent (for the benefit of the First Lien Term Credit Agreement
Secured Parties) Liens on the Collateral.

 

G.                                    The ABL Agent and the First Lien Term
Administrative Agent, among others, entered into that certain Intercreditor
Agreement, dated as of June 5, 2015 (further amended, restated, amended and
restated, extended, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”), which provides, among other things, the respective
rights and remedies of the ABL Agent and the First Lien Term Administrative
Agent with respect to the Collateral and certain other matters.

 

H.                                   Contemporaneously herewith, the Borrowers,
the ABL Guarantors, the ABL Agent and certain lenders party to the ABL Credit
Agreement are entering into that certain Seventh Amendment to Credit Agreement
to amend certain of the terms of the ABL Credit Agreement (the “ABL Amendment”).

 

I.                                        Contemporaneously herewith, AHIII,
Holdings, the First Lien Term Administrative Agent and certain lenders party to
the First Lien Term Credit Agreement are entering into that certain First
Amendment to First Lien Credit Agreement to amend certain terms of the First
Lien Term Credit Agreement (the “First Lien Term Amendment”).

 

J.                                        The Second Lien Term Credit Agreement
Obligations have been satisfied and paid in full prior to the date hereof.

 

K.                                    The ABL Agent and the First Lien Term
Administrative Agent have agreed to amend certain provisions of the
Intercreditor Agreement, but only to the extent, in accordance with the terms,
subject to the conditions and in reliance upon the representations and
warranties set forth below.

 

5

--------------------------------------------------------------------------------


 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

 

Definitions.  Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Intercreditor Agreement.

 

Amendments to Intercreditor Agreement.  The Intercreditor Agreement is hereby
amended as follows:

 

By amending Section 1.01 thereof by deleting clause (1) of the definition of
“ABL Priority Collateral” and substituting the following new clause (1) in its
stead:

 

“(1) (x) all Accounts and (y) all credit card receivables constituting “Payment
Intangibles” under the Uniform Commercial Code;”

 

By amending Section 8.12 thereof by deleting clause (iv) therefrom in its
entirety and substituting in its stead the following new clause (iv):

 

“(iv)                        if to the Original ABL Agent, to it at:  Bank of
America, N.A., 100 Federal Street, 9th Floor, Mail Code: MA5-100-09-09, Boston,
MA 02110, Attention of Brian Lindblom, telecopy: (617) 310-2872, e-mail: 
brian.p.lindblom@baml.com;”

 

Miscellaneous.

 

This Amendment may be executed in one or more counterparts, including by means
of facsimile or other electronic method, each of which shall be an original and
all of which shall together constitute one and the same document.  Delivery of
an executed signature page to this Amendment by facsimile or other electronic
transmission shall be as effective as delivery of a manually signed counterpart
of this Amendment.

 

The Intercreditor Agreement, as amended hereby, expresses the entire
understanding of the parties hereto with respect to the transactions
contemplated hereby.  No prior negotiations or discussions shall limit, modify,
or otherwise affect the provisions hereof.

 

Any provision of this Amendment that is prohibited or unenforceable in any
jurisdiction shall not invalidate the remaining provisions hereof, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.  The parties
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

Except as expressly amended hereby, all terms and provisions of the
Intercreditor Agreement remain in full force and effect.

 

6

--------------------------------------------------------------------------------


 

THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HERETO SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE CHOICE OF LAW
AND VENUE PROVISIONS SET FORTH IN THE INTERCREDITOR AGREEMENT, AND SHALL BE
SUBJECT TO THE JURY TRIAL WAIVER AND NOTICE PROVISIONS OF THE INTERCREDITOR
AGREEMENT.

 

This Amendment shall become effective when executed and delivered by the parties
hereto.

 

[Signature pages follow]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

 

BANK OF AMERICA, N.A.,

 

as ABL Agent

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

as First Lien Term Administrative Agent

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Signature Page to First Amendment to Intercreditor Agreement

 

--------------------------------------------------------------------------------


 

Acknowledged:

AT HOME HOLDING III INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

AT HOME HOLDING II INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

AT HOME STORES LLC

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Acknowledged:

AT HOME COMPANIES LLC

 

AT HOME PROPERTIES LLC

 

1600 EAST PLANO PARKWAY, LLC

 

2650 WEST INTERSTATE 20, LLC

 

11501 BLUEGRASS PARKWAY LLC

 

12990 WEST CENTER ROAD LLC

 

1944 SOUTH GREENFIELD ROAD LLC

 

4700 GREEN ROAD LLC

 

4304 WEST LOOP 289 LLC

 

642 SOUTH WALNUT AVENUE LLC

 

15065 CREOSOTE ROAD LLC

 

335 N. ACADEMY BOULEVARD (1031), LLC

 

1660 W. MIDWAY BOULEVARD (1031), LLC

 

3003 WEST VINE, LLC

 

7613 NORTH EAST LOOP 1604, LLC

 

334 CHICAGO DRIVE, LLC

 

4949 GREENWOOD DRIVE, LLC

 

2251 SOUTHWYCK BLVD, LLC

 

1605 BUFORD HWY, LLC

 

1267 CENTRAL PARK DR, LLC

 

4801 183A TOLL ROAD, LLC

 

19000 LIMESTONE COMMERCIAL DR, LLC

 

5501 GROVE BLVD, LLC

 

1600 W. KELLY AVENUE, LLC

 

1919 WELLS RD, LLC

 

7697 WINCHESTER RD, LLC

 

1000 TURTLE CREEK DRIVE LLC

 

2201 PORTER CREEK DR LLC

 

2000 E. SANTA FE LLC

 

301 S TOWN EAST MALL DR LLC

 

621 SW 19TH STREET LLC

 

4200 AMBASSADOR CAFFERY PKWY LLC

 

4405 PHEASANT RIDGE DR LLC

 

6360 RIDGEWOOD COURT DR LLC

 

AT HOME RMS INC.

 

AT HOME PROCUREMENT INC.

 

AT HOME GIFT CARD LLC

 

1376 E. 70TH STREET LLC

 

25 PACE BLVD LLC

 

2780 WILMA RUDOLPH BOULEVARD LLC

 

E. WILLIAMS FIELD RD LLC

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Acknowledged:

3000 KIRBY DRIVE LLC

 

3551 S 27TH STREET LLC

 

4833 WATERVIEW MEADOW DR LLC

 

10800 ASSEMBLY PARK DR LLC

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Annex B

to First Amendment

 

ACKNOWLEDGMENT AND CONFIRMATION

 

(a)                                 Reference is made to the FIRST AMENDMENT,
dated as of July 27, 2017 (the “Amendment”; capitalized terms used herein
without definition shall have the meanings therein), to the FIRST LIEN CREDIT
AGREEMENT, dated as of June 5, 2015 (as amended, restated, supplemented or
otherwise modified from time to time prior to the effectiveness of the
Amendment, the “Credit Agreement”), among AT HOME HOLDING III INC., a Delaware
corporation (the “Borrower”), AT HOME HOLDING II INC., a Delaware corporation
(“Holdings”), each lender from time to time party thereto (collectively, the
“Lenders” and individually, a “Lender”), BANK OF AMERICA, N.A., as
administrative agent and as collateral agent (in such capacities, the
“Administrative Agent”) and the other agents parties thereto.

 

(b)                                 The Credit Agreement is being amended
pursuant to the Amendment as set forth therein (as so amended, the “Amended
Credit Agreement”).  Each of the parties hereto hereby agrees, with respect to
each Loan Document to which it is a party:

 

(i)                                     all of its obligations, liabilities and
indebtedness under such Loan Document shall remain in full force and effect on a
continuous basis regardless of the effectiveness of the Amendment;

 

(ii)                                  all of the Liens and security interests
created and arising under such Loan Document remain in full force and effect on
a continuous basis, and the perfected status and priority of each such Lien and
security interest continues in full force and effect on a continuous basis,
unimpaired, uninterrupted and undischarged, regardless of the effectiveness of
the Amendment, as collateral security for its obligations, liabilities and
indebtedness under the Amended Credit Agreement and related guarantees; and

 

(iii)                               each of the representations and warranties
made by such party contained in any Loan Document (as defined in the Amended
Credit Agreement) are true and correct in all material respects (and in all
respects if any such representation or warranty is already qualified by
materiality) on and as of the First Amendment Effective Date (as defined in the
Amended Credit Agreement), except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects (and in all respects if any such
representation or warranty is already qualified by materiality) as of such
earlier date.

 

(c)                                  This Acknowledgment and Confirmation shall
constitute a “Loan Document” for all purposes of the Amended Credit Agreement
and the other Loan Documents.

 

(d)                                 THIS ACKNOWLEDGMENT AND CONFIRMATION SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK.

 

(e)                                  This Acknowledgment and Confirmation may be
executed by one or more of the parties to this Acknowledgment and Confirmation
on any number of separate counterparts,

 

--------------------------------------------------------------------------------


 

and all of said counterparts taken together shall be deemed to constitute one
and the same instrument.  Delivery of an executed signature page of this
Acknowledgment and Confirmation by email or facsimile transmission (or other
electronic transmission) shall be effective as delivery of a manually executed
counterpart hereof.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Acknowledgment and
Confirmation to be duly executed and delivered as of the date first written
above.

 

 

AT HOME HOLDING III INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature Page to Acknowledgement and Confirmation

 

--------------------------------------------------------------------------------


 

 

AT HOME HOLDING II INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature Page to Acknowledgement and Confirmation

 

--------------------------------------------------------------------------------


 

 

SUBSIDIARY GUARANTORS:

 

 

 

AT HOME COMPANIES LLC

 

AT HOME STORES LLC

 

AT HOME PROPERTIES LLC

 

1600 EAST PLANO PARKWAY, LLC

 

2650 WEST INTERSTATE 20, LLC

 

11501 BLUEGRASS PARKWAY LLC

 

12990 WEST CENTER ROAD LLC

 

1944 SOUTH GREENFIELD ROAD LLC

 

4700 GREEN ROAD LLC

 

4304 WEST LOOP 289 LLC

 

642 SOUTH WALNUT AVENUE LLC

 

15065 CREOSOTE ROAD LLC

 

335 N. ACADEMY BOULEVARD (1031), LLC

 

1660 W. MIDWAY BOULEVARD (1031), LLC

 

3003 WEST VINE, LLC

 

7613 NORTH EAST LOOP 1604, LLC

 

334 CHICAGO DRIVE, LLC

 

4949 GREENWOOD DRIVE, LLC

 

2251 SOUTHWYCK BLVD, LLC

 

1605 BUFORD HWY, LLC

 

1267 CENTRAL PARK DR, LLC

 

4801 183A TOLL ROAD, LLC

 

19000 LIMESTONE COMMERCIAL DR, LLC

 

5501 GROVE BLVD, LLC

 

1600 W. KELLY AVENUE, LLC

 

1919 WELLS RD, LLC

 

7697 WINCHESTER RD, LLC

 

1000 TURTLE CREEK DRIVE LLC

 

2201 PORTER CREEK DR LLC

 

2000 E. SANTA FE LLC

 

4200 AMBASSADOR CAFFERY PKWY LLC

 

4405 PHEASANT RIDGE DR LLC

 

6360 RIDGEWOOD COURT DR LLC

 

301 S TOWN EAST MALL DR LLC

 

621 SW 19TH STREET LLC

 

AT HOME RMS INC.

 

AT HOME PROCUREMENT INC.

 

1376 E. 70TH STREET LLC

 

25 PACE BLVD LLC

 

2780 WILMA RUDOLPH BOULEVARD LLC

 

3000 KIRBY DRIVE LLC

 

3551 S 27TH STREET LLC

 

4833 WATERVIEW MEADOW DR LLC

 

10800 ASSEMBLY PARK DR LLC

 

Signature Page to Acknowledgement and Confirmation

 

--------------------------------------------------------------------------------


 

 

AT HOME GIFT CARD LLC

 

E. WILLIAMS FIELD RD LLC

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------